  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )     CRIMINAL ACTION NO.
       v.                            )        2:18cr106-MHT
                                     )            (WO)
STEVEN PRUITT, JR.                   )

                           OPINION AND ORDER

       Defendant    Steven    Pruitt,     Jr.    moved   to    suppress

evidence obtained as a result of the execution of a

search warrant.        This case is before the court on the

recommendation of the United States Magistrate Judge

that    Pruitt’s     motion    to    suppress    be   denied.        Also

before      the    court    are     Pruitt’s    objections      to     the

recommendation.       Upon an independent and de novo review

of the record, including a review of the transcript of

the    hearing     before    the    magistrate    judge,      the    court

concludes that the objections should be overruled and

the recommendation adopted.

                                    ***

       Accordingly, it is ORDERED as follows:

       (1) The objections (doc. no. 226) are overruled.
    (2)   The    recommendation    of    the     United    States

Magistrate Judge (doc. no. 222) is adopted.

    (3) The     motion   to   suppress   (doc.    no.     215)   is

denied.

    DONE, this the 11th day of June, 2019.

                                  /s/ Myron H. Thompson____
                               UNITED STATES DISTRICT JUDGE




                               2
